DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/328042 filed on August 11, 2022.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


					Applicant
3.	The Applicant is encouraged to contact the Examiner in hopes reaching a resolution in light of compact prosecution.


Information Disclosure Statement
	The Information Disclosure Statement filed on August 11, 2022 was reviewed and accepted by the Examiner.



Response to Arguments
4.	Applicant’s arguments have been considered but are not persuasive. 


	On Pg. 19-20 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Evident from the above-cited sections from Applicant's specification is that the particular database structure improves upon conventional systems in that indexing information is not needed, thus reducing storage requirements that are particularly increasing with spatial data that is in the form of digital images. Accordingly, the specification discloses an improvement in computer functioning, and especially, data storage. With regard to the independent claims, Applicant notes that the claims are directed to a key-value database for spatial data that partitions the blocks of the spatial data into clusters, where each cluster is stored as value data, and where an identifier for each cluster is generated on the basis of a coordinate, where the key data associated with each value data is comprised of the identifier. In other words, through this structure as disclosed in the specification and recited in the claims, one having ordinary skill in the art would recognize the improvement in data storage requirements that does not require indexing information.”

	Examiner replies that the clamed invention is still an abstract idea. The claimed invention does not mention performing the steps without indexing.  In fact the claimed invention uses a key-value pair system to access information with a database.  A person of ordinary skill in the art before the effective filing date of the invention would know that a key-value pair is a type of index. A key-value pair can be considered a data structure that maps key index to a certain data value.

	On Pg. 25-26 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Further, the non-final Office Action (pages 37-38) appears to use the partitioning of Zhang "to modify the key associated with content database of Rubia...to allow transaction data objects to be grouped into meaningful groups". However, Applicant notes that it is the spatial data that is partitioned in the independent claims, not the key data. Paragraph [0115] of Rubia discloses that the keys "can be used to reference the content in other tables in the database 106 or elsewhere", and so it is unclear how partitioning keys allows for "transaction data objects to be grouped into meaningful groups". Keys appear to be merely used to link the data in the various tables, and in fact, one having ordinary skill in the art would not likely partition the keys nor be informed of how or even why to do so. For at least these reasons, Applicant respectfully requests that the rejection be withdrawn, or at least further clarification in a next action as to how and why partitioning keys allows for such meaningful groupings, as the keys are merely a link to other data, and it is the content itself that would need to be partitioned. For instance, the results from the alleged modification would not be predictable to one having ordinary skill in the art (see, e.g., MPEP 2143, "Note that combining known prior art elements is not sufficient to render the claimed invention obvious if the results would not have been predictable to one of ordinary skill in the art. United States v. Adams, 383 U.S. 39, 51-52, 148 USPQ 479, 483-84 (1966).)”.

Examiner replies that the Zhang reference in combination with Rubia reference teaches the claimed invention.  The Rubia reference is taught to identify the data within the cluster.  Rubia is does not explicitly teach partitioning data into cluster, but it does teach tagging/identifying cluster data.  Therefore the combination of Zhang is needed to teach the concept of partitioning into clusters spatial data.

	On Pg. 25-26 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Further, as best as can be understood, there appears to be a conflating of spatial data and keys in the rejection, as noted by the alleged concern of preventing "groups/clusters that are of arbitrary shape...", whereas the preceding (last paragraphs) rationale of the rejection appeared to be directed to the keys. In any event, it is difficult to imagine jurisdictions or regions being in any form other than arbitrary shapes, or for there to be any missing or non-relevant locations after explicitly disclosed content review by an operator as taught by Rubia. In other words, jurisdictions are not likely to be found in "nonoverlapping hyper-rectangles which we call cells" (Col. 5, lines 6-8, Zhang), but rather, arbitrary shapes conforming to states or counties corresponding to what an operator determines as content for that jurisdiction to be objectionable. That is, the applications of Zhang and Rubia appear to be quite different. For at least the reason that the rejection is unreasonable and unlikely in a real-world scenario, Applicant respectfully requests withdrawal of the rejection as the combination is not obvious and not rationally or reasonably supported.

Examiner replies that the Zhang reference in combination with Rubia reference teaches the claimed invention.  In addition to the cited sections Col. 6 Lines 1-8 Zhang discloses partitioning the database into a set of K clusters. Col. 8 Lines 13-16 Zhang discloses the database contains spatial data.  Zhang discloses partitioning spatial data into clusters within a spatial database.  Rubia is not being used to teach partitioning spatial data.  Partitioning spatial data is taught by Zhang. Rubia is taught to manipulate and identify the data within clusters of a database. App. Spec. Pg. 12 Lines 21-26 Specification discloses the “image data” to equally refer to “spatial data”, and therefore image data is seen as spatial data.  Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction. Par. 0200 Rubia discloses the geographic location is related to a state or region. Based upon the definition of “geographic location” before the time of the invention a person of ordinary skill in the art at the time of the invention would know that geographic location relates to longitude and latitude. Longitude and latitude are seen as coordinates. Jurisdiction is based upon geographic location and therefore the jurisdiction is seen as the coordinates. Since jurisdiction is seen as the coordinate, jurisdiction is seen as spatial data.

Therefore it’s the combination of Zhang partitioning spatial data into clusters and Rubia manipulating and identifying data from clusters that leads to the claimed invention being taught. Rubia and Zhang are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the partitioning of Zhang, to allow transaction data objects to be grouped into meaningful groups. The suggestion/motivation to combine is that it would be obvious to try in order to prevent groups/clusters that are of arbitrary shape, missing information or located in non-relevant locations (Col. 1 Lines 40-65 Zhang).




Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
 With respect to independent claims, 1, 10, 11, 12, 13, 14, 15 and 16, specifically claim 1, 10, 11, 12, 13, 14, 15 and 16 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data”, “generate key data  for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database”

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Independent claims, 1, 10, 11, 12, 13, 14, 15 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 10, 11, 12, 13, 14, 15 and 16   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 2, specifically claim 2 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “wherein the key data comprises at least the identifier of the cluster, data offsets which represent respective positions of each block, or at least of a subset, of the set of blocks of the cluster in the value data”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 2 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 3, specifically claim 3 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “a spatial axis indicative of a spatial coordinate of a cluster,  a color axis indicative of a color component which is represented by the spatial data comprised in a cluster; and - a wavelength axis indicative of a wavelength, or wavelength range, which is represented by the spatial data comprised in a cluster”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 3 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 4, specifically claim 4 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database”, “wherein the set of instructions, when executed by the processor , cause the processor to: - generate the identifier of the cluster by encoding the coordinate using a space-filling curve function, wherein the space-filling curve function is represented by first function data in the memory” and “a spatial axis indicative of a spatial coordinate of a cluster,  a color axis indicative of a color component which is represented by the spatial data comprised in a cluster; and - a wavelength axis indicative of a wavelength, or wavelength range, which is represented by the spatial data comprised in a cluster”

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5, specifically claim 5 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “a spatial axis indicative of a spatial coordinate of a cluster,  a color axis indicative of a color component which is represented by the spatial data comprised in a cluster; and - a wavelength axis indicative of a wavelength, or wavelength range, which is represented by the spatial data comprised in a cluster”, “wherein the space-filling curve function is a Z-ordering function”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 5 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6, specifically claim 6 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “wherein the set of instructions, when executed by the processor, cause the processor to: partition the spatial data into the blocks on the basis of coefficient partitions of a wavelet transformation of the spatial data”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 6 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 7, specifically claim 7 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “wherein the set of instructions, when executed by the processor, cause the processor to: partition the spatial data into the blocks on the basis of coefficient partitions of a wavelet transformation of the spatial data”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 8, specifically claim 8 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “before storing a respective cluster as value data in the database, order the data of each block of the cluster using a significance ordering function, wherein the significance ordering function is represented by second function data in the memory”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 8 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 9, specifically claim 9 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and  “when executed by the processor, cause the processor to: - store a header of the spatial data as value data in the database; and - optionally, store the header before storing the clusters in the database”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 9 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 17, specifically claim 17 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “a workstation or imaging apparatus”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 18, specifically claim 18 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “a workstation or imaging apparatus”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 19, specifically claim 19 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “a workstation or imaging apparatus”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 20, specifically claim 20 recites "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data; - generate key data  for the value data of the cluster”. These limitations could be reasonably and practically performed by the human mind, for instance based on the concept of partitioning spatial data (mentally divide the country into 4 time zones), grouping the data into clusters (mentally grouping each state to one of 4 time zones) and associating a key with the cluster (mentally associating a name with the time zone). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the image data” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as associated with a location. The coordinates is a mental knowledge of one’s location, such as a person currently located and mentally aware they are located Washington DC, Northern hemisphere. The image data is seen as a person viewing the DC scenery. For example, “generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster” “generating” in the context of this claim encompasses the user mentally with the aid of pen and paper labeling grouped information as valuable. The key being a mental note to remember and identify this cluster of information. The cluster of information can be things to do before having a birthday party.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “a database interface  configured to access the database, wherein the database is a key-value database configured to store value data  in relation to key data  and to allow retrieval of the value data on the basis of the key data”, “a memory comprising instruction data representing a set of instructions; - a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to” and “providing instructions…”. “partition the spatial data into blocks of spatial data”,  “group the blocks of spatial data into clusters of spatial data and store each cluster in the database by causing the processor to: store a respective cluster as value data  in the database”, “wherein the coordinate is defined with respect to a coordinate system associated with the image data; - wherein the key data comprises at least the identifier of the cluster; and - store the key data in relation to the value data in the database” and “a workstation or imaging apparatus”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. The partitioning, grouping and storing of data are seen as gathering, manipulating and storing the information for later retrieval. Dependent claims, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1, 2, 3, 6, 10, 11, 12, 13, 14, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubia U.S. Patent Application Publication No.  2016/0162576 (herein as ‘Rubia’) and further in view of Zhang et al. U.S. Patent No. 6,882,997 (herein as ‘Zhang’).

As to claim 1 Rubia teaches a system configured to store spatial data in a database (Par. 0086 Rubia discloses storing geographic location information with content in a database), the system comprising: 
a database interface configured to access the database (Par. 0046 Rubia discloses a system that contains an interface to the digital content on the database);
wherein the database is a key-value database configured to store value data in relation to key data and to allow retrieval of the value data on the basis of the key data (Fig. 6 and Par. 0113 Rubia discloses the data is stored in a database which contains multiple data structures that have with keys associated with content data. The data is seen as the value data. The keys associated with content data is seen as the key-value database configured to store value data in relation to the key data);
a memory comprising instruction data representing a set of instructions (Par. 0062 Rubia discloses a memory);
a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to (Par. 0022 Rubia discloses a memory associated with the processor.  Par. 0050 Rubia discloses an interface);
Rubia does not teach but Zhang teaches partition the spatial data into blocks of spatial data (Col. 1 Lines 27-35 Zhang discloses the data is spatial data. Col. 5 Lines 5-12 Zhang discloses partitioning the feature space into singular cells. The feature space is stored within a database. The cells are seen as the blocks. Col. 16 Lines 10-14 Zhang discloses the features related to coordinates. Coordinates are seen as spatial data);
group the blocks of spatial data into clusters of spatial data (Col. 5 Lines 54-63 Zhang discloses clustering the cells into a cluster and labeling the cluster); 
Rubia and Zhang are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the partitioning of Zhang, to allow transaction data objects to be grouped into meaningful groups. The suggestion/motivation to combine is that it would be obvious to try in order to prevent groups/clusters that are of arbitrary shape, missing information or located in non-relevant locations (Col. 1 Lines 40-65 Zhang).
Rubia teaches and store each cluster in the database by causing the processor to:  
store a respective cluster as value data in the database (Applicant Specification Pg. 9 Lines 28-31 Specification discloses storing a respective cluster as value data in the database, order the data of each block of the cluster using a significance ordering function. The value data is seen as data that has significance. Par. 0141 Rubia discloses storing the content in a cluster and storing the cluster as a cluster that needs review to identify objectionable content in the cluster. Once objectionable content is identified the cluster is tagged as objectionable. A cluster may contain data that needs review to identify any objectionable data. Locating and identifying the objectionable content has significance. Therefore the objectionable content in the cluster is seen as the value data); 
generate an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the spatial data (App. Spec. Pg. 12 Lines 21-26 Specification discloses the “image data” to equally refer to “spatial data”, and therefore image data is seen as spatial data.  Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction. Par. 0200 Rubia discloses the geographic location is related to a state or region. Based upon the definition of “geographic location” before the time of the invention a person of ordinary skill in the art at the time of the invention would know that geographic location relates to longitude and latitude. Longitude and latitude are seen as coordinates. Jurisdiction is based upon geographic location and therefore the jurisdiction is seen as the coordinates. Since jurisdiction is seen as the coordinate, jurisdiction is seen as spatial data);
generate key data for the value data of the cluster, wherein the key data comprises at least the identifier of the cluster and store the key data in relation to the value data in the database (Col. 5 Zhang Lines 55-60 discloses assigning each cell a label that is associated with a particular cluster. Col. 5 Lines 40-43 Zhang discloses the cells as being significant. The significant cells are the value data.  The label is seen as the key data. The label being associated with a cell and using the label to identify a cluster is seen as the key data containing an identifier of the cluster. Associating the label with the significant cell is seen as storing the key data in relation to the value data).

As to claim 2 Rubia in combination with Zhang teaches each and every limitation of claim 1. 
In addition Zhang teaches wherein the set of instructions, when executed by the processor, cause the processor to further include in the key data: data offsets which represent respective positions of each block, or at least of a subset, of the set of blocks of the cluster in the value data (Col. 5 Lines 5-10 Zhang discloses each  cell is located in one interval of each dimension. Such Ci1, Ci2, ….Cid.  The cell locations are different intervals is seen as data offsets represent positions of each block).

As to claim 3 Rubia in combination with Zhang teaches each and every limitation of claim 1. 
In addition Zhang teaches wherein the coordinate system associated with the spatial data comprises at least one of: a spatial axis indicative of a spatial coordinate of a cluster; a color axis indicative of a color component which is represented by the spatial data comprised in a cluster; and a wavelength axis indicative of a wavelength, or wavelength range, which is represented by the spatial data comprised in a cluster (Col 11, lines 31 – 59 Zhang discloses a feature space is quantized to create a spatial coordinate system; a wavelet transform is applied on the quantized feature space creating a new feature space; the original feature space and the transformed feature spaces are arranged along a wavelength axis, wherein each feature space is associated with a resolution of the wavelet transform).

As to claim 6 Rubia in combination with Zhang teaches each and every limitation of claim 1. 
In addition Zhang teaches wherein the set of instructions, when executed by the processor, cause the processor to: partition the spatial data into the blocks on the basis of coefficient partitions of a wavelet transformation of the spatial data (Col. 11 Lines 54-59 Zhang discloses clustering a set of cells that corresponds to each resolution of wavelet transform function).

As to claim 10 Rubia teaches a system configured to retrieve spatial data from a database the system, comprising: 
a database interface configured to access the database (Par. 0046 Rubia discloses a system that contains an interface to the digital content on the database); 
wherein the database is a key-value database configured to store value data in relation to key data and to allow retrieval of the value data on the basis of the key data (Fig. 6 and Par. 0113 Rubia discloses the data is stored in a database which contains multiple data structures that have with keys associated with content data. The data is seen as the value data. The keys associated with content data is seen as the key-value database configured to store value data in relation to the key data); 
Rubia does not teach but Zhang teaches wherein the database comprises: 
stored value data each representing a respective cluster generated by partitioning the spatial data into blocks (Col. 1 Lines 27-35 Zhang discloses the data is spatial data. Col. 5 Lines 5-12 Zhang discloses partitioning the feature space into singular cells. The feature space is stored within a database. The cells are seen as the blocks. Col. 16 Lines 10-14 Zhang discloses the features related to coordinates. Coordinates are seen as spatial data);
and grouping the blocks into clusters (Col. 5 Lines 54-63 Zhang discloses clustering the cells into a cluster and labeling the cluster);
stored key data for each stored value data comprising at least an identifier of the respective cluster (Col. 5 Zhang discloses assigning each cell a label that is associated with a particular cluster.  The label is seen as the identifier of the cluster. The label is seen as the key data).
Rubia and Zhang are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the partitioning of Zhang, to allow transaction data objects to be grouped into meaningful groups. The suggestion/motivation to combine is that it would be obvious to try in order to prevent groups/clusters that are of arbitrary shape, missing information or located in non-relevant locations (Col. 1 Lines 40-65 Zhang).
Rubia teaches wherein the identifier of the cluster is generated on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the spatial data (App. Spec. Pg. 12 Lines 21-26 Specification discloses the “image data” to equally refer to “spatial data”, and therefore image data is seen as spatial data.  Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction. Par. 0200 Rubia discloses the geographic location is related to a state or region. Based upon the definition of “geographic location” before the time of the invention a person of ordinary skill in the art at the time of the invention would know that geographic location relates to longitude and latitude. These are seen as coordinates and therefore the jurisdiction is seen as the coordinate);
a memory comprising instruction data representing a set of instructions (Par. 0062 Rubia discloses a memory); 
a processor configured to communicate with the database interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to: (Par. 0022 Rubia discloses a memory associated with the processor.  Par. 0050 Rubia discloses an interface);
retrieve one or more blocks of a cluster of the spatial data from the database by causing the processor to: 
generate at least part of an identifier of the cluster on the basis of a coordinate of the cluster in the coordinate system associated with the spatial data (App. Spec. Pg. 12 Lines 21-26 Specification discloses the “image data” to equally refer to “spatial data”, and therefore image data is seen as spatial data.  Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction. Par. 0200 Rubia discloses the geographic location is related to a state or region. Based upon the definition of “geographic location” before the time of the invention a person of ordinary skill in the art at the time of the invention would know that geographic location relates to longitude and latitude. Longitude and latitude are seen as coordinates. Jurisdiction is based upon geographic location and therefore the jurisdiction is seen as the coordinates. Since jurisdiction is seen as the coordinate, jurisdiction is seen as spatial data);
query the database for key data comprising the at least part of the identifier, thereby obtaining one or more key data; select a key data of the one or more key data (Par. 0208 Rubia discloses requesting content and locating jurisdictions associated the content.  The jurisdiction is seen as the key data.  Rubia discloses selecting one of the jurisdictions from the set of jurisdictions. 
and retrieve at least part of value data from the database which is stored in the database in relation to the key data (Par. 0208 Rubia discloses accessing the  content that is associated with a particular selected jurisdiction).


As to claim 11 Rubia in combination with Zhang teaches each and every limitation of claim 1. 
In addition Rubia teaches a workstation or imaging apparatus comprising the system according to any one of the above claims (Par. 0058 Rubia discloses performing the task on the user computer).


As to claim 12 Rubia teaches a method for storing spatial data in a database,
wherein the database is a key-value database configured to store value data in relation to key data and to allow retrieval of the value data on the basis of the key data (Fig. 6 and Par. 0113 Rubia discloses the data is stored in a database which contains multiple data structures that have with keys associated with content data. The data is seen as the value data. The keys associated with content data is seen as the key-value database configured to store value data in relation to the key data);
Rubia does not teach but Zhang teaches 
wherein the method comprises: 
partitioning the spatial data into blocks of spatial data (Col. 1 Lines 27-35 Zhang discloses the data is spatial data. Col. 5 Lines 5-12 Zhang discloses partitioning the feature space into singular cells. The feature space is stored within a database. The cells are seen as the blocks. Col. 16 Lines 10-14 Zhang discloses the features related to coordinates. Coordinates are seen as spatial data); 
grouping the blocks of spatial data into clusters of spatial data (Col. 5 Lines 54-63 Zhang discloses clustering the cells into a cluster and labeling the cluster);
Rubia and Zhang are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the partitioning of Zhang, to allow transaction data objects to be grouped into meaningful groups. The suggestion/motivation to combine is that it would be obvious to try in order to prevent groups/clusters that are of arbitrary shape, missing information or located in non-relevant locations (Col. 1 Lines 40-65 Zhang).
Rubia teaches and storing each cluster in the database by: 
storing a respective cluster as value data in the database (Applicant Specification Pg. 9 Lines 28-31 Specification discloses storing a respective cluster as value data in the database, order the data of each block of the cluster using a significance ordering function. The value data is seen as data that has significance. Par. 0141 Rubia discloses storing the content in a cluster and storing the cluster as a cluster that needs review to identify objectionable content in the cluster. Once objectionable content is identified the cluster is tagged as objectionable. A cluster may contain data that needs review to identify any objectionable data. Locating and identifying the objectionable content has significance. Therefore the objectionable content in the cluster is seen as the value data);
generating an identifier of the cluster on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the spatial data; generating key data for the value data of the cluster (App. Spec. Pg. 12 Lines 21-26 Specification discloses the “image data” to equally refer to “spatial data”, and therefore image data is seen as spatial data.  Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction. Par. 0200 Rubia discloses the geographic location is related to a state or region. Based upon the definition of “geographic location” before the time of the invention a person of ordinary skill in the art at the time of the invention would know that geographic location relates to longitude and latitude. Longitude and latitude are seen as coordinates. Jurisdiction is based upon geographic location and therefore the jurisdiction is seen as the coordinates. Since jurisdiction is seen as the coordinate, jurisdiction is seen as spatial data);
wherein the key data comprises at least the identifier of the cluster; and storing the key data in relation to the value data in the database (Col. 5 Zhang Lines 55-60 discloses assigning each cell a label that is associated with a particular cluster. Col. 5 Lines 40-43 Zhang discloses the cells as being significant. The significant cells are the value data.  The label is seen as the key data. The label being associated with a cell and using the label to identify a cluster is seen as the key data containing an identifier of the cluster. Associating the label with the significant cell is seen as storing the key data in relation to the value data).

As to claim 13 Rubia teaches a method for retrieving spatial data from a database (Par. 0086 Rubia discloses storing geographic location information with content in a database);
wherein the database is a key-value database configured to store value data in relation to key data and to allow retrieval of the value data on the basis of the key data (Fig. 6 and Par. 0113 Rubia discloses the data is stored in a database which contains multiple data structures that have with keys associated with content data. The data is seen as the value data. The keys associated with content data is seen as the key-value database configured to store value data in relation to the key data);
Rubia does not teach but Zhang teaches wherein the database comprises: stored value data each representing a respective cluster generated by partitioning the spatial data into blocks (Col. 1 Lines 27-35 Zhang discloses the data is spatial data. Col. 5 Lines 5-12 Zhang discloses partitioning the feature space into singular cells. The feature space is stored within a database. The cells are seen as the blocks. Col. 16 Lines 10-14 Zhang discloses the features related to coordinates. Coordinates are seen as spatial data);
and grouping the blocks into clusters (Col. 5 Lines 54-63 Zhang discloses clustering the cells into a cluster and labeling the cluster); 
Rubia and Zhang are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the partitioning of Zhang, to allow transaction data objects to be grouped into meaningful groups. The suggestion/motivation to combine is that it would be obvious to try in order to prevent groups/clusters that are of arbitrary shape, missing information or located in non-relevant locations (Col. 1 Lines 40-65 Zhang).
 stored key data for each stored value data comprising at least an identifier of the respective cluster, wherein the identifier of the cluster is generated on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the spatial data (Par. 0131 Rubia discloses storing the content in a cluster and storing the cluster as a cluster that needs review. A cluster that needs review is seen as value data. Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction.  Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction. Par. 0200 Rubia discloses the geographic location is related to a state or region. Based upon the definition of “geographic location” before the time of the invention a person of ordinary skill in the art at the time of the invention would know that geographic location relates to longitude and latitude. These are seen as coordinates and therefore the jurisdiction is seen as the coordinate. The jurisdiction is seen as the coordinate);
wherein the method comprises retrieving one or more blocks of a cluster of the spatial data from the database by: generating at least part of an identifier of the cluster on the basis of a coordinate of the cluster in the coordinate system associated with the spatial data (Col. 5 Zhang Lines 55-60 discloses assigning each cell a label that is associated with a particular cluster. Col. 5 Lines 40-43 Zhang discloses the cells as being significant. The significant cells are the value data.  The label is seen as the key data. The label being associated with a cell and using the label to identify a cluster is seen as the key data containing an identifier of the cluster. Associating the label with the significant cell is seen as storing the key data in relation to the value data);
querying the database for key data comprising the at least part of the identifier, thereby obtaining one or more key data; selecting  a key data of the one or more key data  (Par. 0208 Rubia discloses requesting content and locating jurisdictions associated the content.  The jurisdiction is seen as the key data.  Rubia discloses selecting one of the jurisdictions from the set of jurisdictions. Par. 0200 Rubia discloses the geographic location is related to a state or region. Based upon the definition of “geographic location” before the time of the invention a person of ordinary skill in the art at the time of the invention would know that geographic location relates to longitude and latitude. These are seen as coordinates and therefore the jurisdiction is seen as the coordinate);
and retrieving at least part of value data from the database which is stored in the database in relation to the key data (Par. 0208 Rubia discloses accessing the  content that is associated with a particular selected jurisdiction).


As to claim 14 Rubia in combination with Zhang teaches each and every limitation of claim 12.
In addition Rubia teaches computer readable medium comprising transitory or non- transitory data representing instructions arranged to cause a processor system to perform the method according to claim 12 or 13 (Par. 0061 Rubia discloses the CPU is used in the system to perform the functions).


As to claim 15 Rubia teaches a non-transitory computer readable medium comprising a database (Par. 0063 Rubia discloses a computer readable medium);
wherein the database is a key-value database configured to store value data in relation to key data and to allow retrieval of the value data on the basis of the key data (Fig. 6 and Par. 0113 Rubia discloses the data is stored in a database which contains multiple data structures that have with keys associated with content data. The data is seen as the value data. The keys associated with content data is seen as the key-value database configured to store value data in relation to the key data);
wherein the database comprises: 
stored value data each representing a respective cluster generated by partitioning the spatial data into blocks (Col. 1 Lines 27-35 Zhang discloses the data is spatial data. Col. 5 Lines 5-12 Zhang discloses partitioning the feature space into singular cells. The feature space is stored within a database. The cells are seen as the blocks. Col. 16 Lines 10-14 Zhang discloses the features related to coordinates. Coordinates are seen as spatial data);
and grouping the blocks into clusters (Col. 5 Lines 54-63 Zhang discloses clustering the cells into a cluster and labeling the cluster);
stored key data for each stored value data comprising at least an identifier of the respective cluster (Col. 5 Zhang Lines 55-60 discloses assigning each cell a label that is associated with a particular cluster. Col. 5 Lines 40-43 Zhang discloses the cells as being significant. The significant cells are the value data.  The label is seen as the key data. The label being associated with a cell and using the label to identify a cluster is seen as the key data containing an identifier of the cluster. Associating the label with the significant cell is seen as storing the key data in relation to the value data);
Rubia and Zhang are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the partitioning of Zhang, to allow transaction data objects to be grouped into meaningful groups. The suggestion/motivation to combine is that it would be obvious to try in order to prevent groups/clusters that are of arbitrary shape, missing information or located in non-relevant locations (Col. 1 Lines 40-65 Zhang).
Rubia teaches wherein the identifier of the cluster is generated on the basis of a coordinate of the respective cluster, wherein the coordinate is defined with respect to a coordinate system associated with the spatial data  (Par. 0141 Rubia discloses tagging the cluster as objectionable based upon the jurisdiction. The jurisdiction is seen as the coordinate).

As to claim 16 Rubia in combination with Zhang teaches each and every limitation of claim 13.
In addition Rubia teaches comprising instructions arranged to cause a processor system to perform the method according of claim 13 (Par. 0063 Rubia discloses a computer readable medium and computer to process the data).

As to claim 17 Rubia in combination with Zhang teaches each and every limitation of claim 2.
In addition Rubia teaches a workstation or imaging apparatus comprising the system according of claim 2 (Par. 0058 Rubia discloses performing the task on the user computer).

As to claim 18 Rubia in combination with Zhang teaches each and every limitation of claim 3.
In addition Rubia teaches a workstation or imaging apparatus comprising the system according of claim 3 (Par. 0058 Rubia discloses performing the task on the user computer).


9.	Claims 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubia U.S. Patent Application Publication No.  2016/0162576 (herein as ‘Rubia’) and further in view of Zhang et al. U.S. Patent No. 6,882,997 (herein as ‘Zhang’) and further in view of “Spatial query processing in an object-oriented database system” by Jack Orenstein (herein as ‘Orenstein’).

As to claim 4 Rubia in combination with Zhang teaches each and every limitation of claim 1. 
Rubia in combination with Zhang does not teach but Orenstein teaches wherein the set of instructions, when executed by the processor, cause the processor to: generate the identifier of the cluster by encoding the coordinate using a space-filling curve function, wherein the space-filling curve function is represented by first function data in the memory (Section 3.2 Orenstein discloses creating a function with a curve function within the database. Orenstein discloses generating the z ordering property to identify proximity of element between two points by connecting the points to show a proximity. The relationship between elements is seen as the identifier). 
Rubia and Orenstein are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the encoding of Orenstein, to allow users to manipulate spatial data. The suggestion/motivation to combine is that it would be obvious to try in order to allow for manipulation of spatial objects (Col. 1 Left hand column Orenstein).

As to claim 5 Rubia in combination with Zhang teaches each and every limitation of claim 4. 
Rubia in combination with Zhang does not teach but Orenstein teaches wherein the space-filling curve function is a Z-ordering function (Section 3.2 Orenstein discloses creating a function with a curve function within the database. Orenstein discloses generating the z ordering property to identify proximity of element between two points by connecting the points to show a proximity. The relationship between elements is seen as the identifier). 
Rubia and Orenstein are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the encoding of Orenstein, to allow users to manipulate spatial data. The suggestion/motivation to combine is that it would be obvious to try in order to allow for manipulation of spatial objects (Col. 1 Left hand column Orenstein).

As to claim 19 Rubia in combination with Zhang teaches each and every limitation of claim 4. 
In addition Rubia teaches a workstation or imaging apparatus comprising the system according of claim 4 (Par. 0058 Rubia discloses performing the task on the user computer).


As to claim 20 Rubia in combination with Zhang teaches each and every limitation of claim 5.
In addition Rubia teaches a workstation or imaging apparatus comprising the system according of claim 5 (Par. 0058 Rubia discloses performing the task on the user computer).


10.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Rubia U.S. Patent Application Publication No.  2016/0162576 (herein as ‘Rubia’) and further in view of Zhang et al. U.S. Patent No. 6,882,997 (herein as ‘Zhang’) and further in view of Nixon et al. U.S. Patent No. 6,633,688 (herein as ‘Nixon’).

As to claim 7 Rubia in combination with Zhang teaches each and every limitation of claim 6. 
Rubia in combination with Zhang does not teach but Nixon teaches wherein the set of instructions, when executed by the processor, cause the processor to: include in each cluster a redundant low pass coefficient block of the wavelet transformation of the spatial data (Col. 5 Lines 40-70 and Col. 6 Lines 1-5 Nixon discloses a method to cluster the blocks in views including in each cluster a redundant discrete wavelet transform to convert the image data to the visual representation).
Rubia and Nixon are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the encoding of Nixon, to allow users to manipulate spatial data. The suggestion/motivation to combine is that it would be obvious to try in order to allow for manipulation of larger amounts of data (Col. 2 Lines 1-17 Nixon).

As to claim 8 Rubia in combination with Zhang teaches each and every limitation of claim 1. 
Rubia in combination with Zhang does not teach but Nixon teaches wherein the set of instructions, when executed by the processor, cause the processor to: before storing a respective cluster as value data in the database, order the data of each block of the cluster using a significance ordering function, wherein the significance ordering function is represented by second function data in the memory (Col. 11 Lines 20-33; and Col. 12 Lines 4-15 Nixon discloses input/output efficiency can be enhanced by progressively obtaining from the storage clusters according to their transformation level beginning with clusters consisting of blocks in the highest lever, and then clusters of blocks consisting of blocks in the highest and the next highest level).
Rubia and Nixon are analogous art because they are in the same field of endeavor, storing data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the encoding of Nixon, to allow users to manipulate spatial data. The suggestion/motivation to combine is that it would be obvious to try in order to allow for manipulation of larger amounts of data (Col. 2 Lines 1-17 Nixon).


11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Rubia U.S. Patent Application Publication No.  2016/0162576 (herein as ‘Rubia’) and further in view of Zhang et al. U.S. Patent No. 6,882,997 (herein as ‘Zhang’) and further in view of Terry et al. U.S. Patent Application Publication No. 2007/0266037 (herein as ‘Terry’).

As to claim 9 Rubia in combination with Zhang teaches each and every limitation of claim 1. 
	Zhang teaches wherein the set of instructions, when executed by the processor, cause the processor to: store a header of the spatial data as value data in the database (Col. 5 Zhang discloses assigning each cell a label that is associated with a particular cluster);
Rubia in combination with Zhang does not teach but Terry teaches and optionally, store the header before storing the clusters in the database (Par. 0395 Terry discloses the metadata is asynchronously updated as related to the user data updates. The metadata is seen as the header.  The user data is seen as the cluster. The metadata storing data before the user data is seen as storing the header before storing the cluster).
Rubia and Terry are analogous art because they are in the same field of endeavor, storing spatial data. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the key associated with content database of Rubia to include the encoding of Terry, to allow the system to identify areas of available space. The suggestion/motivation to combine is that it would be obvious to try in order to maintain data storage maintenance (Par. 0003-0008 Terry).



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. U.S. Patent Publication No. 2018/0060318 (herein as ‘Yang’).  Yang discloses according to embodiments, reconfiguration of lock masters for a cluster of nodes is optimized using coordinated hash indexes to index into the master hash table and into local hash tables stored on the nodes of the cluster. A DBMS uses a hybrid hash index, a portion of which represents a corresponding master hash index, to index into both the master hash table and into a local hash table for a given lock. The hash index used to store lock metadata in a particular local hash table bucket, on a particular node, encodes the lock master index, for a master hash table, to which the locks in the local hash table bucket correspond. Only the portions of the local hash table on the lock master that correspond to the index of the master hash table bucket need to be scanned in order to perform needed tasks for lock master reconfiguration.

	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  August 27, 2022           Examiner, Art Unit 2159                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159